HEDRICK, Chief Judge.
Plaintiff contends the trial court erred in denying its “Motion for Summary Judgment” and in entering summary judgment dismissing plaintiff’s claim against defendant, Harry P. Rose, individually. Since the individual defendant signed the “Agreement of Guarantee” “Harry P. Rose Pres.,” we cannot say as a matter of law that he intended to be personally bound, and the trial court correctly denied plaintiff’s “Motion for Summary Judgment.” On the other hand, we cannot say, as did the trial judge, that the individual defendant did not intend to be personally liable on the “Agreement *579of Guarantee,” and the trial judge erred in dismissing plaintiff’s claim against the individual defendant.
Generally, summary judgment is not appropriate when motive, intent, or other subjective feelings are at issue, or when the evidence presented is susceptible to more than one interpretation. Smith v. Currie, 40 N.C. App. 739, 253 S.E.2d 645, disc. rev. denied, 297 N.C. 612, 257 S.E.2d 219 (1979). In the present case, whether defendant Harry P. Rose intended to sign the guarantee only as president of the defendant corporation or whether he intended to be personally liable is a genuine issue of material fact to be decided by the jury. Therefore, the order denying plaintiff’s “Motion for Summary Judgment” will be affirmed, the order granting summary judgment for defendant Harry P. Rose will be reversed, and the cause will be remanded to the Superior Court, Lee County for further proceedings.
Affirmed in part; reversed in part.
Judges Arnold and Greene concur.